DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.

Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
In the instant case, claims 1-13 as best understood are directed to a method/process. Thus, each of the pending claims is directed to one of the statutory categories.  Consequently, the analysis proceeds to the two-step framework previously set forth in Alice/Mayo.

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interaction (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 1 is illustrative of the claimed subject matter:

1. A method, comprising:

a mobile software application accumulating and calculating inventory; 

for computing, controlling, monitoring, and managing inventory using a mobile device(s) (e.g., smartphones, tablets, smart watches, etc.); 

dual processing capability for computing, managing and maintaining inventory;

portioning inventory into four distinct counts, "Alpha count", "Anterior count", "End count", and the "Final count" it also gives user the "unit's sold" total and a real time sales tracker: and 

identifies theft or discrepancies in inventory and cash and will aid in prevention or reduction of such.
The claims recites a method of tracking and managing inventory.  But for the recitation of “a mobile software application” and “a mobile device” as recited in claim 4, and “software interface” as reacted in claim 7, all of the remaining claim elements of the body of the claim are directed to a fundamental business practice and are grouped as a certain method of organizing human interactions.  Accordingly, the claim requires further analysis under Prong Two.

Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  Claim 1 recites “a mobile software application,” claim 4 recites “a mobile device” and claim 7 recites a “software interface, but these generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  In this instance, the use of mobile device and mobile software application for performing the method does not improve the functioning of the computer, but rather, only generally linking the use of the inventory method to a computer environment.

Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
If a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether the provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  Here, claim 1 recites “a mobile software application,” claim 4 recites “a mobile device” and claim 7 recites a “software interface” for inputting and storing.  However, when considered separately and in combination, these elements do not add significantly more (also known as an inventive concept) to the exception.  Rather, the additional elements only store and execute instructions to process data, which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d) (e.g., use of a computer for electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Moreover, “considered as an ordered combination, the computer components of [applicant’s] method add nothing that is not already present when the steps are considered separately.”  Alice v. CLS Bank, 134 S. Ct. 2347, 110 USPQ2d 1976, 1985 (2014).   Consequently, the Examiner concludes that the claims do not recite significantly more than the abstract idea, and consequently remain ineligible. 

Claim Objections
Claims 1-13 are objected due to the following informalities:Claim 1 recites the limitations "the ‘Final Count’”, “the ‘unit’s sold.’” in lines 7-8.   There is insufficient antecedent basis for these limitations in the claim.  All further claims depend on claim 1 and acquire this same deficiency.
In regard to claim drafting, the Examiner notes that in general, the first time a limitation (i.e. an element, component, characteristic, etc.) is introduced in a claim it must be introduced with “a” or “an,” when grammatically appropriate.  Subsequently, references to previously-introduced limitations should be preceded by either “said” or “the”.   Moreover, consistent (i.e., identical) terminology should be used throughout the claims when referring to a given element to ensure that the claims particularly point out and distinctly claim the subject matter, as required under 35 USC § 112.
Claim 3 recites “mobile software” without a definite or indefinite article (“a” or “the”).  Similarly, claim 4 recites “user.”  Claim 5 recites “user.”  Applicant should precede each element when grammatically appropriate with a definite or indefinite article to ensure the claims particularly point out and distinctly claim the subject matter, as required under 35 USC § 112.  
Claim 12 recites “the cash register cash and credit card” in line 4.   There is insufficient antecedent basis for these limitations in the claim.  	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A method claim typically defines a series of acts or steps for performing a desired function or accomplishing an intended result.  However, claim 1 recites “dual processing capability” as an element of the claim.    Because this element is not a step or act, but rather, describes a capability, it is unclear how this element further limits the claimed method.  
Claim 1 further recites the phrase "e.g. smartphones, tablets, smart watches, etc." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites “it” and “of such.”  It is unclear what these general terms are referencing and these words permit multiple reasonable interpretations, rendering the claim indefinite.  Similarly, claim 4 recites “their,” and claim 5 recites “it,” rendering these claims indefinite.
Claim 1 recites “a mobile software application,” and claim 2 depends on claim 1 and recites “wherein a mobile software application.”  It is unclear if claim 2 is referencing the previously-introduced limitations or introducing a new element.  If applicant desires to reference the previously recited “mobile software application,” applicant should reference “the mobile software application” or “said mobile software application.”
All further claims depend on claim 1 and acquire these same deficiencies.
Claim 5 recites “imputes,” but Applicant most likely intended to recite “inputs.”  Clarification is required.
Claim 12 recites “the inventory sales tracking,” “the final inventory numbers,” “the invention,” “the inventory cash total,” and “the cash register cash and credit card.”  There is insufficient antecedent basis for these limitations in the claim.  Moreover, the claim is unclear as to whether these elements are referring to previously-recited elements or introducing new elements to the claim.
Claim 13 recites “the cash / credit card totals.”  There is insufficient antecedent basis for these limitations in the claim.  Moreover, the claim is unclear as to whether this is referring to a previously recited element or introducing a new element.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-11, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gala, US 8,965,796 B1.

In regard to claim 1, as best understood,  Gala discloses a method, comprising: 
a mobile software application accumulating and calculating inventory; for computing, controlling, monitoring, and managing inventory using a mobile device(s) (e.g., smartphones, tablets, smart watches, etc. (see col. 9, ll. 54-59, disclosing “a portable electronic device such as a smartphone, tablet computer, and/or the like . . . configured to communicate with the inventory system 100 through the network 1098 to provide count data to the inventory system 100 and to receive instructions and other data form the inventory system 100”);
dual processing capability for computing, managing and maintaining inventory (see Fig. 1, disclosing multiple instances of (user access point systems 130”);; 
portioning inventory into four distinct counts, "Alpha count" , "Anterior count", "End count" (, and the "Final count" (see col. 17, disclosing “storage locations database” include inventory accounts at various locations and theoretical usage from sales since last inventory) it also gives user the "unit's sold" total and a real time sales tracker (see col. 5, ll. 40-45, disclosing “real time sales”): and 
identifies theft or discrepancies in inventory and cash and will aid in prevention or reduction of such (see col. 17, disclosing “an anomaly detector 514”).

In regard to claim 2, Gala further discloses the method as set forth in claim 1, wherein a mobile software application accumulates and calculates inventory through user input (see col. 2, ll. 35-40, disclosing “the user access point system to enable inputting of count data . . .”).  


In regard to claim 3, Gala further discloses the method as set forth in claim 1, wherein mobile software is designed to take user input and compute, control, monitor, and manage inventory data by downloading the Mobile iOS app to their mobile device (see col. 29, ll. 30-40).

In regard to claim 5, Gala discloses the method as set forth in claim 1, wherein the software's dual processing is that it computes, manages and maintain the inventory while also processing the inventory cash totals automatically after user imputes the data (see col. 9, disclosing “point of sale system utilized to take customer food orders”).

In regard to claim 6, Gala discloses the method as set forth in claim 1, wherein the inventory is portioned into four distinct inventory counts, alpha count, anterior count, end count, and final count, which count the units sold totals providing a real time sales tracker (see col. 17, disclosing “storage locations database” include inventory accounts at various locations and theoretical usage from sales since last inventory).  

In regard to claim 7, Gala discloses the method as set forth in claim 6, wherein the alpha count is, user counts the inventory in the warehouse, store, kiosk etc. product by product and enters the total count in the software interface as the alpha count (see col. 14, ll. 1-16).  

In regard to claim 8, Gala discloses the method as set forth in claim 6, wherein the user will then separate a portion of the inventory from the alpha count and bring it to the front of the store, or out of storage only products and product quantities that are expected to sell for the day and enter this amount, the anterior count into the software UI (see col. 6, ll. 53-62) .  

In regard to claim 9, Gala discloses the method as set forth in claim 6, wherein through the separation of the anterior from the alpha there is now an end count, which is the remaining inventory left unsold excluding damages or spoiled product (see col. 6, ll. 53-62) .    

In regard to claim 10, Gala discloses the method as set forth in claim 6, wherein the units sold is determined within the software by subtracting the end count from the anterior count (see col. 5, ll. 47-48).

In regard to claim 11, Gala discloses the method set forth in claim 6, wherein the final count is calculated within the software by subtracting the units sold, any damages / spoiled products from the alpha count (see col. 10, ll. 15-16, disclosing “any projected loss” and col. 4, liens 22-38, disclosing various types of inventory loss including food spoilage).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gala in view of Metzger (US 2006/0085308 A1).

In regard to claim 12, Gala discloses the method set forth in claim 6, wherein the inventory sales tracking after entering the final inventory numbers the invention will calculate the inventory cash total in dollars automatically (see col. 16, ll. 10-15, disclosing “variance dollars”), but fails to disclose where the user can compare the inventory cash calculated, to the cash register cash and credit card received. 
Metzger discloses where the user can compare the inventory cash calculated, to the cash register cash and credit card received (see ¶ 0012 and ¶0014, disclosing “users to reconcile inventory items and transaction payment with device sales transaction information”; see ¶ 0042, “the attendant is then responsible for ensuring that the cash reconciles with the reports”; see ¶¶ 0057-0059 disclosing tables tracking inventory cash and cash register cash and credit card received).
It would have been obvious to one of ordinary skill in the art to have modified Gala to include where the user can compare the inventory cash calculated, to the cash register cash and credit card received, as disclosed by Metzger, allow the business to “hold individual salespeople accountable for their transactions.”  Metzger, ¶ 0005.  Such a feature would impose and sales and inventory reconciliation system by ensuring the system is “sufficiently accurate and tamper-proof.”  Metzger, ¶ 0011.

In regard to claim 13, Gala discloses the method as set forth in claim 1, wherein the software automatically calculates inventory sales in cash allowing the user to see if there is a discrepancy in the cash / credit card totals versus what was calculated by the software (see col. 16, ll. 10-15, disclosing “variance dollars”)

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gala in view of Knobel (US 2016/0335589 A1).

In regard to claim 4, although Gala discloses  wherein user downloads the Mobile iOS app [ ] to be installed on a mobile device of their choice , Gala does not disclose downloading via an “app store.”
Knobel discloses an inventory system wherein the mobile app is installed by downloading via an app store (see ¶ 0034, disclosing the inventory application is downloaded to the electronic device from an application store).
It would have been obvious to one of ordinary skill in the art to have modified Gala to include where the user downloads the Mobile iOS app from an “app store”, as disclosed by Knobel, to allow the distribution of the application to be easily distributed using a ubiquitous and standardized mode of distribution.  Using such a form of distribution would improve any software distribution model in the same manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Scott A. Zare
7/6/2022 



/SCOTT A ZARE/               Primary Examiner, Art Unit 3649